Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to communications filed on 03/21/2021. Claims 1-7, 9-17, and 19-22 are pending.

Response to Arguments
Applicant’s arguments, see Remarks pp. 8-12, filed 03/21/2022, with respect to the rejection(s) of claim(s) 1-7, 9-17 and 19-22 under section 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tapia and Lazar. Tapia and Lazar were cited in a previous PTO-892.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 7, 9, 11-13, 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2008/0144519 (“Cooppan”), in view of U.S. Pub. No. 2019/0220760 (“Kolar”), in view of U.S. Pub. No. 2017/0353991 (“Tapia”), and further in view of U.S. Pub. No. 2018/0359597 (“Lazar”).

Regarding claim 1, Cooppan teaches a method, comprising: 
receiving, by a computing device (“CMS 120 generally includes one or more auto-configuration servers which monitor operating parameters of system 100 relevant to hardware, network communications, and video quality of content processing device 104,” ¶ [0022]) comprising one or more processors coupled to memory (¶ [0019]), from an access network system (Fig. 1, 100 and/or components of 100) in communication with a plurality of connected devices via an access network (“OLT 126 may provide data, including video signal 140, to one or more optical network terminals (ONTs) 122. 
instructing (“using TR-069 protocols and data structures to manage, provision, and monitor devices,” ¶ [0025]), by the computing device, the access network system to retrieve subscriber network parameters of a subscriber network (Fig. 3, 302-306; “ Monitoring of a network or IP layer of content processing device 104 may be performed from head end 116 to content processing device 104, i.e., "end-to-end," for a media stream transmitted from head end 116 to content processing device 104,” ¶ [0052]; also ¶¶ [0028]-[0051] describing various parameters of device(s) 104 residing in a subscriber network 101), wherein the subscriber network is provided by a first connected device of the plurality of connected devices (“ONT 122 is generally situated adjacent to a customer premises, for the purpose of providing data received over an optical line to customer premises network 101, including content processing device 10,” ¶ [0016]).
Cooppan fails to teach generating, by the computing device, analytics data using the network parameters of the access network and the subscriber network parameters received from the first connected device via the access network system. Kolar teaches generating, by the computing device, analytics data using the network parameters of the 
Cooppan-Kolar fails to teach generating, by the computing device, a classification of a network issue in the subscriber network by providing the analytics data and service package information of the first connected device as input to an issue detection model; determining, by the computing device, a solution to the network issue using the classification and the subscriber network parameters. Tapia teaches generating, by the computing device, a classification of a network issue in the subscriber network by providing the analytics data (“The operation data source 111 may include a data collection that provides performance information about the wireless carrier network and the user devices that are using the wireless carrier network,” ¶ [0021]) and service package information of the first connected device (“The user account information may include account details of multiple subscribers, such as account types, billing preferences, service plan subscriptions, payment histories, data consumption statistics, and/or so forth,” ¶ [0022]) as input to an issue detection model (Fig. 4, 402-403; Fig. 5, 504); and determining, by the computing device, a solution to the network issue using the classification and the subscriber network parameters (Fig. 
Cooppan-Kolar-Tapia fails to teach that the solution includes an installation of software; generating, by the computing device, policy management protocol data to provide the software for installation on the first connected device and resolve the network issue in the subscriber network provided by the first connected device; and transmitting, by the computing device, the policy management protocol data to the first connected device via the access network system to resolve the network issue in the subscriber network. Lazar teaches solution includes an installation of software (“At execution operation 440, the health engine 125 executes a resolution action. In some implementations, the health engine sends instructions to the CPE device, where the instructions cause the CPE device to restart or update its software,” ¶ [0051]); generating, by the computing device, policy management protocol data to provide the software for installation on the first connected device and resolve the network issue in the subscriber network provided by the first connected device (“At execution operation 440, the health engine 125 executes a resolution action. In some implementations, the health engine sends instructions to the CPE device, where the instructions cause the CPE device to restart or update its software,” ¶ [0051]); and transmitting, by the computing device, the policy management protocol data to the first connected device via the access network system to resolve the network issue in the subscriber network  (“At execution operation 440, the health engine 125 executes a resolution action. In some implementations, the health engine sends instructions to the CPE device, where 

Regarding claim 11, Cooppan teaches a system, comprising: 
one or more processors coupled to memory (Fig. 2, 220 coupled to 240), the one or more processors configured (¶ [0064]) to: 
receive, by a computing device (“CMS 120 generally includes one or more auto-configuration servers which monitor operating parameters of system 100 relevant to hardware, network communications, and video quality of content processing device 104,” ¶ [0022]) comprising one or more processors coupled to memory (¶ [0019]), from an access network system (Fig. 1, 100 and/or components of 100) in communication with a plurality of connected devices via an access network (“OLT 126 may provide data, including video signal 140, to one or more optical network terminals (ONTs) 122. ONT 122 is generally situated adjacent to a customer premises, for the purpose of providing data received over an optical line to customer premises network 101, including content processing device 10,” ¶ [0016]), network data (Fig. 3, 302-306) including network parameters of the access network (“In step 304, CMS 120 receives at least one network performance parameter from content processing device 104,” ¶ [0099]; ¶¶ [0052]-[0059] describing various network performance parameters) identifying the plurality of connected devices (¶¶ [0030]-[0032]); and

Cooppan fails to teach generating, by the computing device, analytics data using the network parameters of the access network and the subscriber network parameters received from the first connected device via the access network system. Kolar teaches generating, by the computing device, analytics data using the network parameters of the access network and the subscriber network parameters received from the first connected device via the access network system (“data mapper and normalizer 314 may map and normalize the is received data into a unified data model for further processing by cloud service 302. For example, data mapper and normalizer 314 may extract certain data features from data 336 for input and analysis by cloud service 302,” ¶ [0049]). It would have been obvious to one of ordinary skill in the art before the 
Cooppan-Kolar fails to teach generating, by the computing device, a classification of a network issue in the subscriber network by providing the analytics data and service package information of the first connected device as input to an issue detection model; determining, by the computing device, a solution to the network issue using the classification and the subscriber network parameters. Tapia teaches generating, by the computing device, a classification of a network issue in the subscriber network by providing the analytics data (“The operation data source 111 may include a data collection that provides performance information about the wireless carrier network and the user devices that are using the wireless carrier network,” ¶ [0021]) and service package information of the first connected device (“The user account information may include account details of multiple subscribers, such as account types, billing preferences, service plan subscriptions, payment histories, data consumption statistics, and/or so forth,” ¶ [0022]) as input to an issue detection model (Fig. 4, 402-403; Fig. 5, 504); and determining, by the computing device, a solution to the network issue using the classification and the subscriber network parameters (Fig. 4, 406). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a AI network advisor, as taught by Kolar, into Cooppan, in order to automatically predict and fix network issues.
Cooppan-Kolar-Tapia fails to teach that the solution includes an installation of software; generating, by the computing device, policy management protocol data to provide the software for installation on the first connected device and resolve the 

Regarding claims 2 and 12, Cooppan-Kolar-Tapia-Lazar teaches the invention of claims 1 and 10, and further teaches: determining, by the computing device, that the network issue can be resolved via automatic intervention (Kolar: “interpretable modeler 410 may convert these traits into natural language insights that can be used to notify a network administrator and/or initiate automatic corrections in the monitored network,” ¶ [0080]); and generating, by the computing device, the policy management protocol data responsive to determining that the network issue can be resolved via automatic intervention (Kolar: “controller 316 may instruct an endpoint client device, networking device in branch office 306 or campus 308, or a network service or control plane function 310, to adjust its operations,” ¶ [0058]; “the system may initiate an automatic configuration change in the network, based on the tags,” ¶ [0092]).

Regarding claims 3 and 13, Cooppan-Kolar-Tapia-Lazar teaches the invention of claims 1 and 10, and further teaches that receiving the network data comprises receiving, by the computing device, at least one of simple network management protocol information or technical report information (Kolar: “Example data feeds may comprise, but are not limited to, management information bases (MIBS) with Simple Network Management Protocol (SNMP) v2,” ¶ [0048]).

Regarding claims 6 and 16, Cooppan-Kolar-Tapia-Lazar teaches the invention of claims 1 and 10, and further teaches: generating, by the computing device, using the issue detection model, a plurality of classifications of a second network issue (Kolar: “(1) extract the main patterns that cause network problems,” ¶ [0060]; “The patterns are 

Regarding claims 7 and 17, Cooppan-Kolar-Tapia-Lazar teaches the invention of claims 1 and 10, and further teaches that the issue detection model is at least one of a linear regression model, a logistic regression model, a decision tree model, a support vector machine model, a Naive Bayes model, a k-nearest neighbors model, a k-means model, a random forest model, a dimensionality reduction algorithm, a gradient boosting 

Regarding claims 9 and 19, Cooppan-Kolar-Tapia-Lazar teaches the invention of claims 1 and 10, and further teaches that determining the solution to the network issue comprises generating, by the computing device, a list of suggestions based on the classification and the network parameters (Kolar: “one mitigation action that interpretable modeler 410 may perform regarding detected network problems is to send a description of the problem for review by a network administrator, along with easily interpretable patterns that may explain the cause of the problem,” ¶ [0077]; “interface 318 may present data indicative of the state of the monitored network, current or predicted issues in the network (e.g., the violation of a defined rule, etc.), insights or suggestions regarding a given condition or issue in the network, etc,” ¶ [0057]).

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooppan-Kolar-Tapia-Lazar as applied to claims 1 and 10 above, and further in view of U.S. Pub. No. 2020/0383121 (“Sanghavi”).

Regarding claims 4 and 14, Cooppan-Kolar-Tapia-Lazar teaches the invention of claims 1 and 10, and further teaches that receiving the network parameters further comprises: receiving, by the computing device, usage information of the first connected .

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooppan-Kolar-Tapia-Lazar as applied to claims 1 and 10 above, and further in view of U.S. Pub. No. 2018/0167812 (“Nagarajamoorthy”).

Regarding claims 5 and 15, Cooppan-Kolar-Tapia-Lazar teaches the invention of claims 1 and 10, but fails to teach that generating the analytics data further comprises: identifying, by the computing device, a subset of connected devices from the plurality of connected devices that utilize network bandwidth above a predetermined threshold during a predetermined time period; and generating, by the computing device, the analytics data to indicate the subset of connected devices that utilize network bandwidth above the predetermined threshold during the predetermined time period. Nagarajamoorthy teaches identifying a subset of connected devices from the plurality of connected devices that utilize network bandwidth above a predetermined threshold during a predetermined time period (“the gateway 104 can analyze the network traffic and determine if any suspicious activity is detected. Suspicious activity can include security and/or bandwidth usage issues, such as a client device 102 downloading more data than a predefined threshold level over a period of time,” ¶ [0078]); and generating analytics data to indicate the subset of connected devices that utilize network bandwidth above the predetermined threshold during the predetermined time period (“when suspicious activity is detected at step 904, the gateway 104 can notify the trusted authenticators 202 at step 906. The notice to the trusted authenticators 202 can include a description of the problem and identify the client device 102 at issue,” ¶ [0078]; “the gateway 104 can periodically send synchronous notifications to trusted authenticators 202 that describe the recent activity of other client devices 102 connected to the LAN 100. When suspicious activity by a client device 102 is detected by the gateway 104, a description of that suspicious activity can be included in a regular synchronous .

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooppan-Kolar-Tapia-Lazar as applied to claims 9 and 19 above, and further in view of U.S. Pub. No. 2017/0310541 (“Jin”).

Regarding claims 10 and 20, Cooppan-Kolar-Tapia-Lazar teaches the invention of claims 9 and 19, but fails to teach: providing, by the computing device, the list of suggestions in at least one first region of the user interface; and providing, by the computing device, the network parameters of the access network in at least one second region of the user interface. Jin teaches providing, by the computing device, the list of suggestions in at least one first region of the user interface; and providing, by the computing device, the network parameters of the access network in at least one second region of the user interface ( “the calculated, recommended and corrective information is graphically displayed including the location of the problem, the customer locations (if any) affected by the problem and the underlying data triggering the recommendation. A user, such as a field technician, can drill down on information, including current values, thresholds and historical trend line value for each identified fault signature (and other .

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooppan-Kolar-Tapia-Lazar as applied to claims 1 and 11 above, and further in view of U.S. Pub. No. 2020/0068440 (“Talbert”).

Regarding claims 21 and 22, Cooppan-Kolar-Tapia-Lazar teaches the invention of claims 1 and 11, but fails to teach identifying, by the computing device, the first connected device as a subscriber package upgrade candidate based on the service package information. Talbert teaches identifying, by the computing device, the first connected device as a subscriber package upgrade candidate based on the service package information (“the management platform may identify, based on the above-described data (e.g., parametric data and/or the like) that a servicer tier to which a subscriber is subscribed may be insufficient to meet the subscriber's high network resource usage…the management platform may be configured to provide a notification to the associated subscriber (e.g., via phone, e-mail, text message, and/or the like) and/or to a technical support team to alert, or recommend to, the subscriber and/or the technical support team to one or more suitable actions to take (e.g., to upgrade the service tier, to install an additional extender access point, to move an existing extender .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN CHANG whose telephone number is (571)272-8631.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JULIAN CHANG
Examiner
Art Unit 2455



/Julian Chang/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455